                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE



  UNITED STATES OF AMERICA                      )
                                                )
  v.                                            )       No. 2:19-CR-167
                                                )
  JOSHUA TYLER HAMPTON                          )


                                       ORDER

        The sentencing hearing presently scheduled for April 6, 2021, is RESET to

  Tuesday, June 22, 2021, at 10:30 a.m. in Knoxville.



               IT IS SO ORDERED.

                                                        ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




Case 2:19-cr-00167-RLJ-CRW Document 284 Filed 03/17/21 Page 1 of 1 PageID #: 1595
